Judgment, *186Supreme Court, New York County (Charles Solomon, J., at pre-trial motion and Huntley hearing; Colleen McMahon, J., at plea and sentence), rendered February 14, 1997, convicting defendant of forgery in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress the physical evidence recovered from him by a music store’s security guard was properly denied without a hearing for failure to allege that the security guards were licensed to exercise police powers or acting as police agents. We reject defendant’s argument that such governmental involvement could be inferred from his allegations (compare, People v Parris, 220 AD2d 254, lv denied 87 NY2d 976, with People v Mendoza, 82 NY2d 415, 432-434). Defendant’s motion to suppress the identification of him by a store cashier was also properly denied without a hearing since the court had sufficient information to conclude that the identification procedure was conducted by store security guards and was not police arranged (see, People v Omaro, 201 AD2d 324). Concur — Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.